Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
3.	In response to the office action mailed on 09/27/2021, applicant filed an RCE on 12/17/2021, amending claims 1, 6, 7, 12, and 13.  Claims 2-5, 8-11 are cancelled.  The pending claims are 1, 6, 7, 12, and 13. 

	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Claim 1, line 57, replace “the Long Short-Term Memory model” with “a Long Short-Term Memory model”.
the Long Short-Term Memory model” with “a Long Short-Term Memory model”.
Claim 13, line 59, replace “the Long Short-Term Memory model” with “a Long Short-Term Memory model”.

Allowable Subject Matter
5.	Claims 1, 6, 7, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Bakhteev relates to using a combination of methods based either on deep learning approach or traditional methods of obfuscation, wherein obtained original text is  split text into sentences, then each sentence is paraphrased until a similarity score between set of tokens from an original Soriginal sentence and an obfuscated Sobfuscated sentence is less than threshold.  The methods used to obfuscate the sentences are divided into two groups: methods that change the content of the sentences, trying to save the sense, and methods that change the structure and length of the sentences.
The prior art reference relates to Jiang (US 10,418,023) relates to computer-implemented techniques for automatically rephrasing an answer to a question to accommodate the talking style of the entity proposing the question. Jiang uses an answer rephrasing model from a plurality of answer rephrasing models respectively configured to generate different rephrased versions of a standard answer to the question.  The different answer rephrasing models respectively employ a neural network structure and a modeling component that generates the different answer rephrasing models by training the different answer rephrasing models using parallel corpus question and answer data that comprises different versions of same standard answers and respectively associates the different versions with the different talking styles.
The prior art does not teach or suggest a computer-implemented method, device, and storage medium for retelling a text, as claimed by independent claims 1, 7, and 13.
Dependent claims 6 and 12 are allowed for being dependent and further limiting independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ABDELALI SERROU/Primary Examiner, Art Unit 2659